Name: Commission Regulation (EEC) No 1756/90 of 27 June 1990 establishing the target and intervention prices for colza, rape and sunflower seed and the guide and minimum prices for soya beans, fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6. 90 Official Journal of the European Communities No L 162/ 19 COMMISSION REGULATION (EEC) No 1756/90 of 27 June 1990 establishing the target and intervention prices for colza, rape and sunflower seed and the guide and minimum prices for soya beans, fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990 colza, rape and sunflower seeds, and the guide and minimum prices for soya beans, reduced in accordance with Article 2 of Regulation (EEC) No 784/90 shall be as follows : (a) target price for colza and rape seed :  ECU 42,03 per 100 kilograms for Spain,  ECU 44,94 per 100 kilograms for the other Member States ; (b) intervention price for colza and rape seed :  ECU 37,78 per 100 kilograms for Spain ,  ECU 40,69 per 100 kilograms for the other Member States ; (c) target price for sunflower seed :  ECU 49,71 per 100 kilograms for Spain, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the colza, rape and sunflower seed and soya bean sectors to be divided by the coefficient of 1,001712 from the start of the new marketing year under the arran ­ gements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced prices and amounts should be fixed ; Whereas Council Regulation (EEC) No 1317/90 (4) set the target and intervention prices for colza, rape and sunflower seed for the 1990/91 marketing year and the supplement for 'double zero' colza or rape seed ; where as Council Regulation (EEC) No 1319/90 (^ set the guide price for soya beans for the 1990/91 marketing year ; whereas Council Regulation (EEC) No 1320/90 (6) set the minimum price for soya beans for the 1990/91 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats ,  ECU 58,25 per 100 kilograms for the Member States ; (d) intervention price for sunflower seed :  ECU 44,84 per 100 kilograms for Spain ,  ECU 53,38 per 100 kilograms for the other Member States ; (e) guide price for soya beans :  ECU 47,62 per 100 kilograms for Spain,  ECU 55,75 per 100 kilograms for the other Member States ; (f) minimum price for soya beans :  ECU 40,73 per 100 kilograms for Spain,  ECU 48,86 per 100 kilograms for the other Member States ; (g) supplement for double zero colza or rape seed : HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year the target prices and intervention prices and the 'double zero' supplement for  ECU 2,50 per 100 kilograms. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1990 as regards colza and rape seed,  from 1 August 1990 as regards sunflower seed,  from 1 September 1990 as regards soya beans . (') OJ No L 164, 24. 6 . 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 83, 30. 3 . 1990, p. 102. 0 OJ No L 132, 23 . 3 . 1990, p. 9 . 0 OJ No L 132, 23. 3 . 1990, p. 13 . (6) OJ No L 132, 23 . 3 . 1990, p. 14 . No L 162/20 Official Journal of the European Communities 28 . 6 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission